Title: Thomas Jefferson to George Creager, 28 May 1814
From: Jefferson, Thomas
To: Creager, George


          Sir,  May 28  1814.
          I recieved your letter of May 10. just as I was setting out on a journey, from the end of which I write this. I am sorry you have been taken in as you mention by McKinney, and by a recommendation having my name undersigned. be assured that I never signed such a paper, nor ever saw it, we have been decieved in mr McKinney as you have been, and I have lost upwards of 1000. Dollars by him, and certainly therefore should never have assisted in taking in any other person.
			 he is removed to some of the Southern counties of this state bordering on North Carolina, but where I do not know. but out of the line of communication with us. I should have been better pleased to have been able
			 to give you a better account of him, and of the prospect of your
			 recovering your money from him; but this I think small as he is not worth a copper, altho’ I believe he has got into some kind of business. Accept my wishes that you may be able to succeed with him better than I expect
          Th:
            Jefferson
        